DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 03/01/2021 has been entered.

Response to Arguments
Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive.
Applicant argues that the cited reference of Zhang fails to teach, non-FTM message involved in TDoA-based positioning; one or more non-FTM-based RTT measurements, at page 15, Examiner respectfully disagrees.  
Zhang teaches non-FTM message involved in TDoA-based positioning ( Fig 7, Col 17, lines 6-16, Col 21, lines 7-21, many network devices, e.g., legacy network devices, may not implement the FTM procedure, instead AP-centric TDoA location procedure used for these legacy devices, which does not require client device to support FTM;  non-FTM frame e.g M frame including  RTS/CTS for would be exchanged between AP 102 and STA 104 for legacy devices), 

Moreover, Applicant argues at page 16, Zhang’s RTT measurement is only calculated between STA and AP based on FTM exchange, There is no suggestion anywhere in Zhang for deriving RTT without an FTM exchange. The Examiner respectfully disagrees. Zhang teaches RTT measurement calculated between STA and AP based on non-FTM exchange ( Fig 7,  a frame M exchanged between AP and STA, Col 21, lines 7-22, the frame M may include any frame that is understandable (i.e., decodable) by any legacy STA (not necessarily an FTM frame), e.g CTS, RTS etc; Fig 8, Col 23, lines 39-50, a frame M exchanged between AP and a sensor; Col 24, lines 26-42,  perform locationing at the AP 102 or the STA 104 using TDoA and/or ToF ; Fig 2, Fig 7-8, Col 16, lines 43-48, a RTT could be calculated as RTT=(t4-t1)-(t2-t3)).
Thus, Zhang discloses calculating a position of the wireless station based on both the one or more FTM-based RTT measurements and the one or more non-FTM-based RTT measurements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Steiner( US 20140335885 A1 )  in view of Zhang (US 9474041 B1).
Regarding claim 1, Steiner discloses:
A method performed by a wireless station, the method comprising: 
performing a fine timing measurement (FTM) procedure with each of one or more FTM-enabled access points (APs) to obtain a respective one or more FTM-based round-trip time (RTT) measurements between the wireless station and each of the one or more FTM-enabled APs ( Fig 1, Fig 3, [0003], [0019]-[0020], fine timing measurement procedure to determine a round-trip time), wherein the FTM procedure comprises: 
exchanging at least one FTM message with an FTM-enabled AP of the one or more FTM-enabled APs ( Fig 5, [0023]-[0030], an STA 510 sends a fine timing measurement request 530, AP 520 sends a fine timing measurement response 550, AP 520 then sends location information message 570) ; and 
calculating an FTM-based RTT measurement of the one or more FTM- based RTT measurements based on the exchanging of the at least one FTM message ( Fig 5-6, [0024], [0031]-[0034], STA calculates timing/fine timing measurements, estimates the round-trip time ( RTT)); 
Steiner does not explicitly disclose:
performing a non-FTM procedure with each of one or more non-FTM-enabled APs to obtain a respective one or more non-FTM-based RTT measurements, wherein the non-FTM procedure comprises: transmitting a non-FTM message from the wireless station to a non- FTM-enabled AP of the one or more non-FTM-enabled APs; receiving a non-FTM response message from the non-FTM-enabled AP of the one or more non-FTM-enabled APs in response to the non-FTM message; and calculating a non-FTM-based RTT measurement of the one or more non- FTM-based RTT measurements based on a difference between a time of arrival of the non-FTM response message and a time of departure of the non-FTM message, the non-FTM-based RTT measurement being uncompensated for a delay between a receive time of the non-FTM message at the non-FTM-enabled AP of the one or more non-FTM-enabled APs and a transmit time of the non-FTM response message at the non-FTM-enabled AP of the one or more non-FTM-enabled APs; and calculating a position of the wireless station based on both the one or more FTM-based RTT measurements and the one or more non-FTM-based RTT measurements.
However, the teaching of performing a non-FTM procedure with each of one or more non-FTM-enabled APs to obtain a respective one or more non-FTM-based RTT measurements, wherein the non-FTM procedure includes: transmitting a non-FTM message from the wireless station to a non- FTM-enabled AP of the one or more non-FTM-enabled APs; receiving a non-FTM response message from the non-FTM-enabled AP of the one or more non-FTM-enabled APs in response to the non-FTM message; and calculating a non-FTM-based RTT measurement of the one or more non- FTM-based RTT measurements based on a difference between a time of arrival of the non-FTM response message and a time of departure of the non-FTM message, the non-FTM-based RTT measurement being uncompensated for a delay between a receive time of the non-FTM message at the non-FTM-enabled AP of the one or more non-FTM-enabled APs and a transmit time of the non-FTM response message at the non-FTM-enabled AP of the one or more non-FTM-enabled APs; and calculating a position of the wireless station based on both the one or more FTM-based RTT measurements and the one or more non-FTM-based RTT measurements is well known in the art as evidenced by Zhang.
Zhang discloses:
performing a non-FTM procedure with each of one or more non-FTM-enabled APs to obtain a respective one or more non-FTM-based RTT measurements ( Fig 2, Fig 7, Col 17, lines 5-16, many legacy network devices may not implement the FTM procedure, instead AP-centric TDoA  location procedure used for these legacy devices), wherein the non-FTM procedure includes: 
transmitting a non-FTM message from the wireless station to a non- FTM-enabled AP of the one or more non-FTM-enabled APs ( Fig 7, Col 17, lines 6-16, Col 21, lines 7-21, many network devices, e.g., legacy network devices, may not implement the FTM procedure, instead AP-centric TDoA location procedure used for these legacy devices, which does not require client device to support FTM;  non-FTM frame e.g M frame including  RTS/CTS for would be exchanged between AP 102 and STA 104 for legacy devices);
receiving a non-FTM response message from the non-FTM-enabled AP of the one or more non-FTM-enabled APs in response to the non-FTM message (Col 21, lines 1-22, frame M may include any non FTM frame, examples of the frame M include a clear to send ( CTS) frame, ACK(M) ) ; and 
calculating a non-FTM-based RTT measurement of the one or more non- FTM-based RTT measurements based on a difference between a time of arrival of the non-FTM response message and a time of departure of the non-FTM message ( Fig 7, Col 20, lines 35-55, timing module doing time measurement with a time of arrival (ToA), time of departure (ToD)), 
the non-FTM-based RTT measurement being uncompensated for a delay between a receive time of the non-FTM message at the non-FTM-enabled AP of the one or more non-FTM-enabled APs and a transmit time of the non-FTM response message at the non-FTM-enabled AP of the one or more non-FTM-enabled Aps ( Fig 2, Fig 7-8, Col 16, lines 43-48, a RTT could be calculated as RTT=(t4-t1)-(t2-t3), t2-t3 would be a delay);
calculating a position of the wireless station based on both the one or more FTM-based RTT measurements and the one or more non-FTM-based RTT measurements ( Fig 2, Fig 7, Col 16, lines 50-65, Col 17, line 25-30, Col 18, lines 43-55, Col 23, lines 5-15, Col 24, lines 26-42, Col 26, lines 25-40, location determining module of a STA  determines the location of a STA e,g STA 104, for FTM procedure e,g ToF-based  and non-FTM procedure e.g TDoA-based).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zhang as mentioned above as a modification to Steiner, such that the combination would allow to a non-FTM procedure for legacy network devices with an AP-centric TDoA location procedure, in order to extend support of locating procedure, remove clock offsets without performing any extra synchronization exchanges, and make calibration procedure more simple with high accuracy without using circuit calibration at the APs/client stations.
Regarding claim 7, Steiner as modified by Zhang discloses all the features with respect to parent claim 1 as outlined above.
	 wherein the exchanging of the at least one FTM message with the FTM-enabled AP of the one or more FTM-enabled APs of the FTM procedure comprises: 
transmitting an FTM request message from the wireless station to the FTM- enabled AP (Steiner, Fig 5, [0023]-[0030], an STA 510 sends a fine timing measurement request 530) ; 
receiving an FTM response message from the FTM-enabled AP (Steiner, Fig 5, [0023]-[0030], AP 520 sends a fine timing measurement response 550); 
transmitting an FTM acknowledgement message from the wireless station to the FTM-enabled AP (Steiner, Fig 6, [0032], ACK 632); and 
receiving timing information from the FTM-enabled AP (Steiner,[0057], a timing measurement message including timing information ), wherein the timing information comprises a time of departure of the FTM response message from the FTM- enabled AP and a time of arrival of the FTM acknowledgement message at the FTM- enabled AP (Steiner, Fig 6, [0032], [0047], measure a time of departure (ToD) and a time of arrival (ToA)).
Regarding claim 8, Steiner as modified by Zhang discloses all the features with respect to parent claim 1 as outlined above.
wherein the non-FTM message comprises a request-to-send (RTS) message, and wherein the non-FTM response message comprises a clear-to-send (CTS) message ( Zhang, Col 21, lines 7-22, RTS/CTS frame).

Claims 2-4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Steiner( US 20140335885 A1 )  in view of Zhang (US 9474041 B1) and Do_et (US 20150126217 A1).
	Regarding claim 2, Steiner as modified by Zhang discloses all the features with respect to parent claim 1 as outlined above.
	further comprising: obtaining a position of the one or more non-FTM-enabled APs and a position of the one or more FTM-enabled APs ( Zhang, Fig 2, Fig 7, Col 16, lines 50-65, Col 18, lines 43-55, Col 23, lines 5-15,  location determining module, determines the location of a STA for FTM procedure and non-FTM procedure); 
determining whether a number of the one or more FTM-enabled APs is greater than a first threshold (Steiner, [0014], large numbers of APs are able to support fine timing measurement); and if so, 
jointly calculating the position of the wireless station (Steiner, Fig 5, [0024], AP sends location information message ) and a calibration factor for at least one of the one or more non-FTM-enabled APs based on both the one or more FTM-based RTT measurements and the one or more non-FTM- based RTT measurements ( Zhang, Col 18, lines 30-35, Col 23, lines 20-30, Col 24, lines 1-10, Col 27, lines 5-15, locationing with calibration delay).
Steiner as modified by Zhang does not explicitly disclose:
The calibration factor as turnaround calibration factor (TCF).
However, the teaching of calibration factor as turnaround calibration factor (TCF) is well known in the art as evidenced by Do_et.
Do_et discloses:
turnaround calibration factor (TCF) ( Fig 1, [0026]-[0027], a turnaround calibration factor ( TCF) with round-trip time ( RTT) measurement).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Do-et as mentioned above as a modification to Steiner (modified by Zhang), such that the combination would allow to apply TCF, in order to minimize estimated processing latency with an RTT measurement and provide more accurately positioning process.
Regarding claim 3, Steiner as modified by Zhang and Do-et discloses all the features with respect to parent claim 2 as outlined above.
wherein obtaining the position of the one or more non-FTM- enabled APs and the position of the one or more FTM-enabled APs comprises receiving position assistance data from a server (Do-et, Fig 2, [0034], mobile device may receive from server positioning assistance data), wherein the position assistance data includes at least one position of the one or more non-FTM-enabled APs or of the one or more FTM-enabled APs from the server ( Do-et, [0035], [0038], positioning assistance data may include locations and identities of wireless transmitters/transponders positioned).
Regarding claim 4, Steiner as modified by Zhang and Do-et discloses all the features with respect to parent claim 2 as outlined above.
wherein obtaining the position of the one or more non-FTM- enabled APs and the position of the one or more FTM-enabled APs comprises: receiving the position of the one or more non-FTM-enabled APs in a message transmitted by the one or more non-FTM-enabled APs (Zhang, abstract, col 18, lines 35-55, a location determining module, AP may perform a single frame exchange with the STA to determine the location of the STA); and receiving the position of the one or more FTM-enabled APs in a message transmitted by the one or more FTM-enabled APs (Steiner, Fig 5, [0024], AP sends location information message).
Regarding claim 6, Steiner as modified by Zhang discloses all the features with respect to parent claim 1 as outlined above.
determining whether a number of the one or more FTM-enabled APs is greater than a first threshold (Steiner, [0014], large numbers of APs are able to support fine timing measurement); and if so,
determining a position of the wireless station based on the one or more FTM- based RTT measurements (Steiner, [0014], large numbers of APs are able to support fine timing measurement);
calculating a calibration factor for at least one of the one or more non-FTM-enabled APs based on the position of the wireless station and both the one or more FTM-based RTT measurements and the one or more non-FTM-based RTT measurements (Zhang, Col 18, lines 30-35, Col 23, lines 20-30, Col 24, lines 1-10, Col 27, lines 5-15, locationing with calibration delay).
Steiner as modified by Zhang does not explicitly disclose:
The calibration factor as turnaround calibration factor (TCF).
However, the teaching of calibration factor as turnaround calibration factor (TCF) is well known in the art as evidenced by Do_et.
Do_et discloses:
turnaround calibration factor (TCF) ( Fig 1, [0026]-[0027], a turnaround calibration factor ( TCF) with round-trip time ( RTT) measurement).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Do-et as mentioned above as a modification to Steiner (modified by Zhang), such that the combination would allow to apply TCF, in order to minimize estimated processing latency with an RTT measurement and provide more accurately positioning process.

Claims 9-12, 14-16 are the device claims corresponding to method claims 1-4, 6-8 respectively, and rejected under the same rationale set forth in connection with the rejection of claims 1-4, 6-8 respectively, above.

Claims 17-20, 22-24 are the device claims corresponding to method claims 1-4, 6-8 respectively, and rejected under the same rationale set forth in connection with the rejection of claims 1-4, 6-8 respectively, above.

Claims 25-26, 28-30 are the medium claims corresponding to method claims 1-2, 6-8 respectively, and rejected under the same rationale set forth in connection with the rejection of claims 1-2, 6-8 respectively, above.

Allowable Subject Matter
Claims 5, 13, 21, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
the prior art of record, either alone or in combination, fails to teach, suggest or render obvious the claim limitation, “determining whether a number of the one or more FTM-enabled APs is greater than a second threshold; and if so, jointly calculating the position of the wireless station, a position of the one or more non- FTM-enabled APs, and a turnaround calibration factor (TCF) for at least one of the one or more non-FTM-enabled APs based on both the one or more FTM-based RTT measurements and the one or more non-FTM-based RTT measurements”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808.  The examiner can normally be reached on 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG SHAO/Examiner, Art Unit 2461